Exhibit 21.1 ADDvantage Technologies Group, Inc. Subsidiaries ADDvantage Acquisition Corporation, an Oklahoma corporation Tulsat LLC, an Oklahoma limited liability company Tulsat–Atlanta LLC, a subsidiary of Tulsat, an Oklahoma limited liability company ADDvantage Technologies Group of Nebraska, Inc. (dba “Tulsat–Nebraska”), a Nebraska corporation ADDvantage Technologies Group of Texas (dba “Tulsat–Texas”), a Texas corporation ADDvantage Technologies Group of Missouri, Inc. (dba “ComTech Services”), a Missouri corporation NCS Industries, Inc., a Pennsylvania corporation Nave Communications Company, a Maryland corporation
